— Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered February 23, 1987, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution has not been preserved for appellate review since the defendant never moved to vacate the plea before the court of first instance (see, People v Pellegrino, 60 NY2d 636).
In any event, the absence of a complete factual recitation of the underlying facts does not require reversal of the conviction where, as here, the record plainly establishes that the defendant knowingly and intelligently pleaded guilty, following discussions with counsel (see, People v Santiago, 100 AD2d 857). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.